MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                       FILED
regarded as precedent or cited before any                                          Sep 09 2020, 8:30 am

court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brad J. Weber                                             Curtis T. Hill, Jr.
Decatur, Indiana                                          Attorney General of Indiana
Cara S. Wieneke                                           Robert J. Henke
Wieneke Law Office, LLC                                   Deputy Attorney General
Brooklyn, Indiana                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Termination of the                             September 9, 2020
Parent-Child Relationship of:                             Court of Appeals Case No.
                                                          20A-JT-652
L.P., S.P., S.W., and S.W.
                                                          Appeal from the Adams Circuit
K.P. (Mother),                                            Court
Appellant-Respondent,                                     The Honorable Chad E. Kukelhan,
                                                          Judge
        v.
                                                          Trial Court Cause No.
                                                          01C01-1909-JT-24, 01C01-1909-
Indiana Department of Child                               JT-25, 01C01-1909-JT-26, &
Services,                                                 01C01-1909-JT-27
Appellee-Petitioner.



Riley, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020              Page 1 of 11
                                    STATEMENT OF THE CASE
[1]   Appellant-Respondent, K.P. (Mother), appeals the trial court’s Order

      terminating her parental rights to her minor children, Sh.W., Sa.W., S.P. and

      L.P. (collectively, Children).


[2]   We affirm.


                                                          ISSUE
[3]   Mother presents the court with one issue, which we restate as: Whether the

      Department of Child Services (DCS) violated her due process rights by failing

      to make adequate efforts to reunify her with Children before seeking

      termination of her parental rights.


                         FACTS AND PROCEDURAL HISTORY
[4]   Mother is the biological mother of twin girls Sh.W. and Sa.W, born April 27,

      2011, S.P., born July 23, 2015, and L.P., born September 7, 2016. 1 S.P. and

      L.P. resided with Mother in Decatur, Indiana, while the twins lived with their

      father until he died in a car crash in February 2018. Thereafter, Mother had

      physical custody of all four Children.


[5]   Mother has an extended history of drug abuse which began when she was

      introduced to drugs at the age of six by a relative who was sexually molesting




      11
           The twins’ father is deceased. The fathers of S.P. and L.P. do not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020                      Page 2 of 11
      her. 2 Mother accumulated seven convictions for drug possession and two

      convictions for syringe possession before entering the Adams Superior Court

      Drug Court on December 21, 2017. On January 11, 2018, the State filed its first

      notice that Mother had violated the terms of her Drug Court placement.

      Between January 11, 2018, and April 2018, the State filed at least five

      additional notices of Drug Court violation against Mother.


[6]   On April 3, 2018, DCS removed Children from Mother’s care when she was

      incarcerated due to violating the terms of her Drug Court placement by testing

      positive for fentanyl and other opiates. As a sanction, the Drug Court provided

      Mother with a choice between serving time in jail or attending in-patient

      substance abuse treatment. Mother chose substance abuse treatment, which

      was paid for by DCS, and entered treatment at a facility in Indianapolis in May

      2018. The twins were placed in a home together with their step-mother, where

      they have resided ever since. By July 2018, S.P. and L.P. were placed together

      in a foster home, where they have resided ever since.


[7]   On April 4, 2018, DCS filed a petition alleging that Children were children in

      need of services (CHINS). On April 20, 2018, Mother admitted that Children

      were CHINS due to her inability to provide and care for them due to her

      incarceration. Following these admissions, the trial court ordered Mother to

      participate in any assessments and programs recommended by the family case



      2
        In contravention of the appellate rules, Mother has included details of her involuntary introduction to
      drugs that do not appear in the record. See Ind. Appellate Rules 46(A)(6)(a) and 22(C).

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020                  Page 3 of 11
      manager (FCM) or other service providers, maintain safe and stable housing,

      maintain a legal and stable source of income, refrain from the use of illegal

      controlled substances, and to refrain from using prescription medication except

      when and how validly prescribed. The permanency plan for Children was

      reunification with Mother.


[8]   Mother had weekly supervised parenting time with Children as she worked

      through the later phases of her in-patient substance abuse treatment. Mother

      completed treatment in October 2018, and she moved back to Decatur as

      required to complete her Drug Court placement. Mother participated in bi-

      weekly therapy and case management services through Drug Court. In

      November 2018, DCS FCM Desirae Miller (FCM Miller) met with Mother’s

      Drug Court case manager Kelly Sickafoose (DCCM Sickafoose) to discuss

      additional case management services to address Mother’s housing issues.

      DCCM Sickafoose was confident that Mother could address her housing issues

      through her current Drug Court services, so no DCS-provided services were

      added. Also in November, DCS began the process of adding supervised

      parenting time, which involved coordinating two transports for Children, the

      twins’ school schedule, and Mother’s work schedule. Mother was frustrated

      with the amount of parenting time she was able to exercise, but from October

      2018 to March 2019, Mother was compliant with her DCS and Drug Court

      services.


[9]   On March 20, 2019, Mother tested positive for fentanyl, which she blamed on

      accidental exposure. DCS allowed Mother to exercise supervised parenting in

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020   Page 4 of 11
       Children’s maternal grandparents’ home, and, although the frequency of her

       parenting time was never increased, the length of her parenting time increased

       to five or six hours at a time. Mother did not exhibit a strong parental bond

       with Children during her parenting time, often allowing Children to watch

       television and play with electronic devices. Supervisors observed that

       Children’s grandparents often interacted more with Children than Mother

       during parenting time. On one occasion, Mother chose to take a nap with S.P.

       and L.P during a parenting time session, leaving the twins unattended and not

       exercising her parenting time to the fullest.


[10]   On May 14, 2019, Mother and L.P.’s father were found by law enforcement

       sleeping in a car. Narcotics, cocaine, and a syringe were also found in the car.

       Mother was arrested and charged with multiple drug and paraphernalia

       possession offenses. Mother continued to use illegal drugs in jail and was

       transported to the hospital on May 28, 2019, and treated for a drug overdose.

       Mother had three positive drug screens while in custody awaiting the

       disposition of her new charges. Mother eventually pleaded guilty to possession

       of a narcotic drug and possession of cocaine. Mother was unsuccessfully

       discharged from Drug Court on June 25, 2019.


[11]   On July 15, 2019, after a hearing, Children’s permanency plan was changed

       from reunification to termination of parental rights and adoption. On

       September 11, 2019, DCS filed its petition seeking the termination of Mother’s

       parental rights. On January 28, 2020, the trial court held a hearing on DCS’s

       petition. Mother had received a sanction from Drug Court and had been

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020   Page 5 of 11
       sentenced on her most recent convictions. Her earliest expected release date

       was April 2022. Mother confirmed in her testimony that she had worked on

       stabilizing her housing and employment with her Drug Court contacts and that

       they had helped her to address those issues.


[12]   FCM Miller testified that part of DCS’s efforts to increase Mother’s parenting

       time was to identify and qualify other people to supervise her time with

       Children. Mother identified two candidates, who returned their paperwork for

       background checks shortly before Mother was arrested on May 14, 2019. FCM

       Miller also testified that DCS has a program to provide financial assistance

       once a parent has located a home but that it does not have a separate program

       to assist a parent in locating an appropriate home. FCM Miller related that

       after DCCM Sickafoose had provided all the assistance on housing she was able

       to offer through Drug Court’s resources, FCM Miller referred Mother to home-

       based services to address her housing issues, and it was finally arranged that

       Mother would receive services to address her housing issues through her

       therapist.


[13]   Children were thriving and were well-bonded in their respective pre-adoptive

       homes. The twins had been treated for anxiety and depression and had

       experienced substantial improvement when parenting time with Mother ceased

       in May 2019 after she was incarcerated. FCM Miller and Children’s guardian

       ad litem both opined that it was in Children’s best interests to have Mother’s

       parental rights terminated and that they be adopted by their current placements.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020   Page 6 of 11
       On February 24, 2020, the trial court entered its detailed Order terminating

       Mother’s parental rights to Children.


[14]   Mother now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
                                                     I. Waiver

[15]   Mother argues that her due process rights were violated by the termination of

       her parental rights to Children. As a threshold issue, we address the State’s

       argument that Mother waived her due process claim by failing to raise it to the

       trial court. Our supreme court has recognized that failure to raise even a

       constitutionally-based due process claim at trial may result in waiver of the

       issue for appeal. In re N.G., 51 N.E.3d 1167, 1173 (Ind. 2016). However, in

       cases such as the one before us that implicate a parent’s substantive and

       procedural due process rights to raise their children, we have the discretion to

       review claims that were not raised below. See Matter of D.H., 119 N.E.3d 578,

       586 (Ind. Ct. App. 2019) (electing to decide the case on the merits despite

       Mother’s waiver of her due process claims), trans. denied. Mother acknowledges

       that she did not raise this claim before the trial court. “[O]ne of the most

       valued relationships in our culture” is that between a parent and his or her

       child. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009), reh’g denied. Indeed, “[a]

       parent’s interest in the care, custody, and control of his or her children is

       ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting Troxel v.

       Granville, 530 U.S. 57, 65 (2000)). Given the importance of the interests at


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020   Page 7 of 11
       stake, we elect to address the merits of Mother’s claim, despite her waiver. See

       D.H., 119 N.E.3d at 586.


                                                  II. Due Process

[16]   The Fourteenth Amendment to the United States Constitution provides that

       “no person shall be deprived of life, liberty, or property without due process of

       law.” U.S. Const. Amend. XIV. This Fourteenth Amendment right extends to

       termination proceedings, and, when the State seeks to terminate parental rights,

       it is required to do so in a manner consistent with a parent’s due process rights.

       In re G.P., 4 N.E.3d 1158, 1165 (Ind. 2014). Due process has never been

       precisely defined, but the cornerstone of the right is that of fundamental

       fairness. In re C.G., 954 N.E.2d 910, 917 (Ind. 2011). In determining the nature

       of the process due in any given procedure, we balance three factors: (1) the

       private interests affected by the proceeding; (2) the governmental interest in

       supporting the use of the challenged procedure; and (3) the risk of error created

       by the State’s chosen procedure. D.H., 119 N.E.3d at 588. Because the private

       and governmental interests in a CHINS or termination case are both

       substantial, we focus on the risk of error created by the State’s and the trial

       court’s actions. C.G., 954 N.E.2d at 917-18.


[17]   Mother argues that her “substantive due process right to raise her children and

       her procedural due process right to fair CHINS and termination proceedings

       were violated in this case.” (Appellant’s Br. p. 11). Mother more specifically

       contends that the State failed to make reasonable efforts to reunify her with

       Children by failing to assist her with finding suitable housing and failing to

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020   Page 8 of 11
       provide her with additional parenting time. As to her contention regarding

       assistance with housing, Mother asserts that “DCS claimed it had no

       programming to assist Mother in finding suitable housing.” (Appellant’s Br. p.

       13-14). While it is true that FCM Miller testified at the termination hearing that

       DCS had no separate program to assist in locating housing, there is ample

       evidence in the record that DCS had services as part of its home-based

       counseling that it offered to Mother and that Mother received assistance

       through Drug Court and through her therapist. Therefore, we conclude that

       Mother’s due process rights were not violated by any failure of DCS to provide

       her with assistance in locating suitable housing.


[18]   Regarding the provision of additional parenting time, Mother argues that,

       despite remaining sober for “nearly a year” and complying with the

       requirements of her services, she “was never allowed to progress toward

       reunification with her children.” (Appellant’s Br. p. 13). Mother participated

       in an in-patient substance abuse treatment from May 2018 until mid-October

       2018. An order on a periodic case review hearing held October 15, 2018, noted

       that “Mother is continuing to participate in services but will need to

       demonstrate the ability to maintain sobriety.” (Exh. Vol., p. 29). In November

       2018, DCS began the process of adding parenting time sessions but experienced

       difficulties in scheduling additional sessions in part because of differing

       schedules for Children’s transport providers, school, and Mother’s work.

       Despite Mother testing positive for fentanyl in March 2019, DCS moved

       Mother’s parenting time into her mother’s home and eventually increased the


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020   Page 9 of 11
       duration of parenting time to five or six hours. In order to address Mother’s

       desire for additional parenting-time sessions, DCS also worked with Mother to

       identify additional people to supervise her sessions with Children, a process that

       had only just been completed before Mother was arrested on May 14, 2019, on

       drug and drug paraphernalia charges.


[19]   Therefore, DCS allowed Mother to make progress toward reunification through

       the moving of her sessions into her mother’s home and an increase in duration

       of parenting-time sessions, and Mother’s ability to make further progress was

       cut short by her own actions leading to her arrest and incarceration. DCS’s

       gradual increase in parenting time had a low “risk of error” and was reasonable,

       fair, and warranted given that Mother had a long history of serious drug abuse

       and she had only been out of supervised substance abuse treatment for

       approximately one month before DCS began addressing her desire for

       additional parenting time. C.G., 954 N.E.2d at 917-18.


[20]   Mother directs our attention to our decision in In re T.W., 135 N.E.3d 607, 615

       (Ind. Ct. App. 2019), trans. denied, in which we reversed a trial court’s

       termination of parental rights order and held that “for a parent’s due process

       rights to be protected in the context of termination proceedings, DCS must have

       made reasonable efforts to preserve and/or reunify the family unit in the

       CHINS case[.]” T.W. entailed a FCM failing to make promised referrals for the

       father, the father being provided misinformation by the prosecutor’s office

       regarding establishing paternity which sidelined his application, the FCM

       mistakenly sending drug screen information to the father at an outdated

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020   Page 10 of 11
       address, and the FCM failing to inform the father that his first supervised

       parenting time session had been cancelled. Id. at 609-11. However, T.W. is

       factually distinguishable in that there are no irregularities of that type or

       magnitude present in this case. In addition, Mother essentially alleges that

       DCS failed to provide her with services, and “failure to provide services does

       not serve as a basis on which to directly attack a termination order as contrary

       to law.” In re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009). In short, we

       find no infringement on Mother’s right to due process as a result of DCS’s, and

       by extension, the trial court’s, actions.


                                             CONCLUSION
[21]   Based on the foregoing, we conclude that Mother’s right to due process was not

       violated by DCS’s provision of services.


[22]   Affirmed.


[23]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-652 | September 9, 2020   Page 11 of 11